judgment as a matter of law, NRCP 56(c); Wood, 121 Nev. at 729, 121 P.3d
                at 1029, including when the statute of limitations bars a cause of action.
                Clark v. Robison, 113 Nev. 949, 950-51, 944 P.2d 788, 789 (1997).
                            Appellant argues on appeal that the statute of limitations was
                tolled until he discovered facts giving rise to the claims and that he did not
                discover such facts until 2005, when respondents allegedly ceased
                communicating with him Nevada requires causes of action for breach of
                fiduciary duty, conversion, fraud, and negligent misrepresentation to be
                brought within three years, NRS 11.190(3)(c)-(d);        Nev. State Bank v.

                Jamison Family P'ship, 106 Nev. 792, 799-800, 801 P.2d 1377, 1382
                (1990), and causes of action for negligence to be brought within two years.
                NRS 11.190(4)(e). The causes of action for breach of fiduciary duty, fraud,
                and negligent misrepresentation are deemed to begin to accrue on the
                discovery of the facts constituting the breach or fraud. NRS 11.190(3)(d).
                            Here, the record demonstrates that appellant was aware of the
                facts giving rise to his causes of action by September 22, 2002, at the
                latest, as his e-mails to respondent Jennifer De Lima attest. Appellant's
                affidavit in support of his motion for summary judgment likewise asserts
                that he learned that respondents had made false representations to him
                regarding his accounts in 2002. Thus, the statute of limitations had run
                on appellant's causes of action by September 22, 2005, at the latest.      See

                Day v. Zubel, 112 Nev. 972, 977, 922 P.2d 536, 539 (1996) (noting that
                determining the date when the statute of limitations began to run is a
                question of law if the facts are uncontroverted).
                            Appellant further argues that the statute of limitations was
                tolled for the period in which he exercised due diligence in investigating
                facts related to his suspected causes of action without actually knowing

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) I947A
                the salient facts. Under the discovery rule, a cause accrues when the
                plaintiff knew the facts constituting the elements of that cause of action or
                reasonably should have known those facts through the exercise of due
                diligence in investigating. Bemis v. Estate of Bemis, 114 Nev. 1021, 1025,
                967 P.2d 437, 440 (1998). If uncontroverted evidence demonstrates that a
                plaintiff either discovered or should have discovered the facts giving rise
                to the cause of action, the cause may be dismissed on statute of limitations
                grounds. Id. Although appellant contends that he exercised due diligence
                in investigating the relevant facts between 2002 and 2005, his 2002 e-
                mails demonstrate that he already knew the facts giving rise to his causes
                of action, which thus accrued in 2002. Thus, we conclude that no
                questions of fact exist regarding the discovery rule so as to warrant
                reversal.'
                             Finally, appellant contends that laches does not warrant
                judgment for respondents because the delay provided respondents with
                additional time to destroy relevant documents and equity should favor his

                      'We need not consider appellant's argument that the statute of
                limitations was tolled as to appellant's children, who are not parties to
                this appeal. A proper person party may not represent other parties.
                Salman v. Newell, 110 Nev. 1333, 1336, 885 P.2d 607, 608 (1994).
                Appellant's guardianship for his children terminated when his children
                attained the age of majority, at which point his adult children must be
                substituted as parties on their own behalf. Ricord v. Cent. Pac. R.R. Co.,
                15 Nev. 167, 175 (1880) (concluding that it was error when a minor was
                not substituted as a party for his guardian when he reached the age of
                majority at the time of trial); cf. 39 Am. Jur. 2d Guardian & Ward § 75
                (2008) ("A guardianship for a minor terminates when the ward attains
                majority."). Thus, appellant may not appeal on behalf of his adult
                children, who did not file instruments on their own behalf to commence an
                appeal, despite having filed substitutions of counsel with the district court
                to represent their own interests in proper person.

SUPREME COURT
        OF
     NEVADA
                                                      3
(01 I947A
                causes of action as he was the victim of the purported fraudulent acts. We
                disagree. Laches is an equitable doctrine that applies when one party
                causes delay that prejudices the other party such that granting relief to
                the delaying party would be inequitable. Bldg. & Constr. Trades Council
                v. Pub. Works Board, 108 Nev. 605, 610-11, 836 P.2d 633, 636-37 (1992).
                In determining whether laches bars an action, we consider whether the
                plaintiff inexcusably delayed filing suit, and if yes, whether the plaintiffs
                inexcusable delay constitutes acquiescence to the condition challenged and
                whether the inexcusable delay prejudiced others. Miller v. Burk, 124 Nev.
                579, 598, 188 P.3d 1112, 1125 (2008).
                            The appellate record in this case does not support a finding
                that appellant's delay in filing suit in 2008 after learning of the facts
                giving rise to his claim in 2002 was excusable.     See Carson City v. Price,
                113 Nev. 409, 412, 934 P.2d 1042, 1043 (1997) (noting that the
                applicability of laches depends on the facts of the case); cf. Adair v.
                Hustace, 640 P.2d 294, 300-03 (Haw. 1982) (declining to disturb a jury
                finding of laches when plaintiff unduly and unreasonably delayed bringing
                his claim after learning of the facts giving rise to his claim). As a result of
                this delay, respondents destroyed certain documents within the terms of
                their documentation retention policies that would not have been destroyed
                had appellant timely filed his suit, and thus, the delay prejudiced
                respondents by impairing their ability to present evidence supporting
                their positions that otherwise would have been available.       See Price, 113
                Nev. at 412, 934 P.2d at 1042 (noting that the court may apply laches
                when the condition of the party asserting laches has become so changed
                that it cannot be restored to its prior state). Thus, we conclude that
                applying the equitable doctrine of laches was appropriate.        See Bldg. &

SUPREME COURT
         OF
      NEVADA
                                                        4
(0) 19(17A
                Constr. Trades Council,  108 Nev. at 610-11, 836 P.2d at 636-37.
                Therefore, appellant's arguments regarding laches do not warrant
                reversal.
                            For the reasons discussed above, we
                            ORDER the judgment of the district court AFFIRMED. 2




                                                           Pickering

                                                                      0....aceenrg.
                                                           Parraguirre

                                                          Cliaf

                                                           Saitta



                cc:   Chief Judge, The Eighth Judicial District Court
                      Hon. Sally Loehrer, Senior Judge
                      Dirk Kancilia
                      Larry D. Hankins
                      Larry C. Johns
                      Eighth District Court Clerk




                      2Having considered appellant's other arguments, we conclude that
                these arguments do not warrant reversal.

SUPREME COURT
        OF
     NEVADA


(0) 1947A